Citation Nr: 1821913	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  09-42 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 17, 2012.

2.  Entitlement to service connection for a heart disability, to include coronary artery disease claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Nancy R. Lavranchuk, Agent


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and September 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Specifically, the November 2010 rating decision denied service connection for coronary artery disease and the September 2017 rating decision, in part, granted a TDIU effective December 17, 2012.  

With regard to the TDIU issue, while the Veteran has not perfected an appeal with regard to the effective date assigned for the award of a TDIU, such issue was included in September 2017 and February 2018 supplemental statements of the case.  As such, the Board has taken jurisdiction of this issue pursuant to Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).


FINDINGS OF FACT

1.  VA received the Veteran's formal claim for a TDIU on September 12, 2008.  

2.  The schedular criteria for a TDIU were met on December 17, 2012; prior to such date, the Veteran was service-connected for residuals of duodenal ulcer and vagotomy, evaluated as 30 percent disabling; Morton's neuroma, evaluated as 10 percent disabling; keratosis of the bilateral feet, evaluated as 10 percent disabling for each foot; bilateral pes planus, evaluated as noncompensable disabling; and bilateral hallux valgus, evaluated as noncompensably disabling for each foot.

3.  It is not factually ascertainable that the Veteran's service-connected disabilities of duodenal ulcer, Morton's neuroma, keratosis of the feet, pes planus, and/or hallux valgus, rendered him unable to secure or follow a substantially gainful occupation prior to December 17, 2012.

4.  The available medical evidence does not demonstrate that the Veteran has, or at any pertinent point during the current appeal period has had, a heart disability, to include coronary artery disease.


CONCLUSIONS OF LAW

1.  The criteria for a TDIU prior to December 17, 2012 have not been met.  38 U.S.C. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.400, 4.16, 4.19 (2017).

2.  Service connection for a heart disability is not warranted.  38 U.S.C. §§ 1110, 1111, 1113, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With regard to the TDIU issue, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned effective date for the award of a TDIU from the original grant of such benefit.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for a TDIU was granted and an effective date was assigned in the September 2017 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned effective date, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the heart issue, the duty to notify has been met.  See August 2010 Veterans Claims Assistance Act letter.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His pertinent service treatment records are of record.  VA Medical Center (VAMC) records have been obtained.  The Veteran has been provided appropriate VA examinations, which are found to be adequate for rating purposes.  The Veteran has not challenged the adequacy of the examinations of record nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.
	
II. TDIU

A review of the claims file shows that the Veteran last worked as a board stacker in September 2008 and submitted a formal claim for a TDIU at that time, contending that he stopped working due to pain in his legs/hips.  By rating decision dated in March 2009, a TDIU was denied as the Veteran did not meet the schedular criteria for a TDIU and a March 2009 VA examiner opined that the Veteran's service-connected disabilities of his ulcer and bilateral lower extremity disabilities did not prevent employment.  The Veteran perfected an appeal with regard to the denial of a TDIU.  

During the course of the appeal regarding entitlement to a TDIU, by rating decision dated in August 2013, the RO granted service connection for posttraumatic stress disorder (PTSD), assigning a 70 percent disability rating effective December 17, 2012, the date of the Veteran's claim for service connection for PTSD.  In September 2013, the Veteran disagreed with the implied denial of a TDIU in the August 2013 rating decision and also submitted a medical opinion finding that the Veteran was unemployable due to his service-connected PTSD.  Subsequently, by rating decision dated in September 2017, the RO granted a TDIU effective December 17, 2012.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340  and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Further, TDIU may be granted on an extraschedular basis, pursuant to 38 C.F.R. 
§ 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  This means that in exceptional cases, where there evaluations provided by the rating schedule are found to be inadequate, a TDIU claim may be referred for extraschedular consideration.  38 C.F.R. § 3.321(b).  The Board does not have jurisdiction to assign an extraschedular rating in the first instance.  VAOPGCPREC 6-96 (Aug. 16, 1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Rather, consideration of whether an extraschedular rating is assignable must be referred to the RO, who requests such consideration by the Under Secretary for Benefits or by the Director of Compensation and Pension Services.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).
Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

While medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity, 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).       

The Veteran is service-connected for the following disabilities: PTSD, evaluated as 70 percent disabling; residuals of duodenal ulcer and vagotomy, evaluated as 30 percent disabling; Morton's neuroma, evaluated as 10 percent disabling; keratosis of the bilateral feet, evaluated as 10 percent disabling for each foot; bilateral pes planus, evaluated as noncompensable disabling; and bilateral hallux valgus, evaluated as noncompensably disabling for each foot.  As of December 17, 2012, the Veteran met the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, prior to December 17, 2012, the Veteran did not meet the schedular criteria for a TDIU as he was not yet service connected for PTSD and was only rated as 50 percent disabling for his ulcer and bilateral lower extremity disabilities.  Even so, he may be entitled to a TDIU on an extra-schedular basis prior to such date if the evidence demonstrates that such sole service-connected disability rendered him unable to secure or follow a substantially gainful occupation.

Therefore, the remaining inquiry is whether it is factually ascertainable that the Veteran's service-connected ulcer and/or bilateral lower extremity disabilities, rendered him unable to secure or follow a substantially gainful occupation in light of his educational and employment history prior to December 17, 2012.

As above, in the Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), he reported that he last worked as a board stacker in September 2008 but became too disabled to work due to the pain in his legs/hips.  In connection with this claim, the Veteran was afforded a VA examination in March 2009.  Significantly, the VA examiner opined that the Veteran's nonservice-connected disabilities, to include peripheral vascular disease and chronic obstructive pulmonary disease, prevent gainful employment for light and/or heavy duty.  The VA examiner also opined that neither the Veteran's service-connected ulcer nor his bilateral lower extremity disabilities prevent gainful employment.  

The Veteran submitted a claim for service connection for a psychiatric disorder in December 2012 and was afforded a VA psychiatric examination in July 2013.  Significantly, during the July 2013 VA psychiatric examination, the Veteran reported that he last worked as a board stacker in 2008 due to his peripheral artery disease.  By rating decision dated in August 2013, the RO granted service connection for posttraumatic stress disorder (PTSD), assigning a 70 percent disability rating effective December 17, 2012, the date of the Veteran's claim for service connection for PTSD.  In September 2013, the Veteran disagreed with the implied denial of a TDIU in the August 2013 rating decision and also submitted a medical opinion finding that the Veteran was unemployable due to his service-connected PTSD.  

The Veteran was afforded another VA examination in January 2017.  Significantly, this VA examiner also opined that none of the Veteran's service-connected disabilities (nor a combination of his service-connected disabilities) prevent light or heavy employment.  In December 2017, the Veteran submitted another formal claim for a TDIU, again noting that he last worked as a board stacker in September 2008 and that he had to stop working due to his service-connected ulcer disability, bilateral lower extremity disabilities, and/or PTSD.

As an initial matter, despite the Veteran's allegations of an inability to work solely as a result of his service-connected bilateral leg conditions prior to December 17, 2012, the evidence of record fails to support such contention.  Rather, the evidence demonstrates, as noted previously, that the Veteran was ultimately rendered unemployable in September 2008 as a result of his nonservice-connected peripheral vascular disease and chronic obstructive pulmonary disorder.   

Based on the foregoing, the Board finds that the Veteran was not rendered unemployable by sole reason of his service-connected disabilities prior to December 17, 2012.  Rather, as above, it appears that the Veteran stopped working in September 2008 due to a combination of nonservice-connected disabilities.  Therefore, the Board finds that the Veteran's service-connected ulcer and bilateral lower extremity disabilities, while disruptive and uncomfortable, did not render him unable to secure or follow a substantially gainful occupation in light of his educational and employment history prior to December 17, 2012.  Accordingly, the Board finds that the preponderance of the evidence is against the award of a TDIU prior to December 17, 2012.  

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against a TDIU prior to December 17, 2012.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Heart Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C. § 1116(f).  VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several disorders, to include ischemic heart disease (including, but not limited to, atherosclerotic cardiovascular disease including coronary artery disease).  38 C.F.R. § 3.309(e); See also 75 Fed. Reg. 53,202 (Aug. 31, 2010).
 
Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  Furthermore, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that he has a heart disability related to his military service.  Specifically, he claims that a heart disability is due to his presumed exposure to herbicides during military service.  He submitted a formal claim for service connection for coronary artery disease in June 2009.

Service treatment records are negative for heart problems.  Significantly, the Veteran's October 1969 separation examination shows a normal heart an in an October 1969 report of medical history, the Veteran denied "palpitation or pounding heart" as well as "high or low blood pressure."  The Veteran's service personnel records do, however, show that he served in Vietnam from October 1968 to October 1969.  As such, the Veteran is entitled to presumptive service connection for ischemic heart disease (including, but not limited to, atherosclerotic cardiovascular disease including coronary artery disease) should he be diagnosed with such disability.  

In connection with this claim, the Veteran was afforded a VA general medical examination in March 2009.  At that time, the Veteran reported a history of coronary artery disease and the examiner diagnosed coronary artery disease.  However, a subsequent October 2010 VA heart examination was negative for a heart disability other than peripheral artery disease of the lower extremities.  

The Veteran was afforded another VA heart examination in January 2017 which was also negative for a heart disability.  In a March 2017 VA addendum opinion, it was noted that the March 2009 notation of coronary artery disease, without reference to the test used to confirm the diagnosis, was of little usefulness.  The "gold standard" for the diagnosis of coronary artery disease is a left heart catheterization.  The Veteran underwent such testing in January 2017 and was negative for coronary artery disease.  The Veteran also underwent Cardiolite stress test in July 2011 which showed no significant ischemia.  The examiner noted that the Veteran has been proven twice not to have coronary artery disease.       

VA treatment records dated through December 2017  are also negative for disorders of the heart.  Significantly, September 2008 and February 2014 cardiology work-ups show a normal coronary system.    

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  The existence of a current disability is the cornerstone of a claim for VA disability compensation; consequently, failure to establish a current disability results in the denial of a claim.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Specifically, a claimant must have a disability in order to be considered for service connection.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

In the absence of competent medical evidence of a current heart disability, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107(b).


ORDER

A TDIU prior to December 17, 2012 is denied.  

Service connection for a heart disability is denied.






____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


